Title: From John Adams to Henry Dearborn, 4 December 1809
From: Adams, John
To: Dearborn, Henry



Quincy December 4th 1809

In undertaking to give you an account of the Manafactories in this neighbourhood I am apprehensive, I have, engaged more than I shall be able to perform to your satisfaction.
From my earliest Recollection, it has been a common observation that within two or three years, after a general Peace in Europe, American Commerce has declined to such a degree as to introduce Distress among the People for want of many of the Conveniences and some of the Necessaries of Life. In these Cases they have always turned their thoughts to Manufactories. A remarkable instance of this occurred after the Peace of Aix, La, Chapelle in 1748. Such was the pressure upon the People and such the despair of the return of Commerce that Gentlemen of all Ranks were engaged in Projects for introducing and establishing Manufactures. A number of the most wealthy and respectable Merchants in Boston among whom were Isaac Winslow Esqr Thomas Flaker and I beleive Peter Franklin and John Franklin, Brothers of Dr Benjamin Franklin Esqr and Norton Quincy Esqr,, conceived the Plan of establishing a Manufacturing Town and they prevailed upon the Honorable John Quincy the Father of Norton Quincy to convey to them a Part of his Farm till then known by the name of Sheds Neck. This was a Peninsula of about an hundred Acres of very good Land at the Confluence of two Navigable Rivers with two good Harbours for large Ships, and in one of the most beautiful Situations in this part of the Country. To this favoured Spot they gave the Name of German Town; laid it out in a handsome Plan for a City, intersected it with Spacious Streets and a Considerable Number of Houses were built upon it some of Stone, Some of Brick and Some of Wood. The Company imported from Germany a large Number of Manufacturers, as Glass Makers, Stocking Weavers, Stone Cutters, &c, and the Place soon became a busy scene. The Manufactory of Glass was established on a large scale. Eight or ten Stocking Looms were employed. The Manufactory of Woolen and Cotton Cards were established.
About the same time, Colonel Josiah Quincy, the Grand-Father of the Present Member of Congress; of the same Name, erected upon a point of Land on the other side of the River, Sperma Cæti Works, which were conducted upon a large Scale for a few years and then transferred to Germantown where they flourished, till the War of 1775 broke out when they declined from several Causes, the Principal of which I believe was the want of Head Matter. The War of 1775 and the War of 1755 proved fatal to Germantown. Commerce revived, and a free Commerce and flourishing Manufactures have never long continued together in this Country. Sedentary Employments are not long agreeable to American Labourers, when they can find Business in the feild of Agriculture. Of the Workmen some went into the Army, some to Sea, some to Farming, and some removed to Boston. General Palmer erected Chocolate works; and Salt Works, and during the Revolutionary War preserved the appearance of some Manufactures; but after the Peace of 1783, he left Germantown. The houses all but two or three have been taken down and nothing now remains but the Farm. The Sperma Ceeta Works, the Glass Works, the Card Works, the Potteries, the Stone Cutters, the Stocking Looms, have all disappeared. The descendants of some of the Stone Cutters, I beleive still preserve the trade in Boston. Of Eight or ten Stocking Looms all have been worn out or sold but one, which is still in use by Mr Henry Havewick and is capable of making perhaps Six hundred Pair in a year, which those who use them, know to be far preferable to any imported Hose, that can be purchased, and not dearer. The Salt Works Chocolate Works and all other Manufactures have long since deserted Germantown. They might all be revived by associations of Individuals, or by the Policy of Government in Case of Necessity.
The Manufactures that remain in the town of Quincy are neither many nor very important. 1st The Woolen, and Linnen, and Cotton Manufactures, are cheifly in private families, and these are too much neglected. The Principal professed Manufacturers are Mr Wilson Marsh and Sons and Mr Dwellee. Inclosed is a Letter from Mr Marsh giving an account of his works, which employ about forty Spinners, among the Females in the neighbourhood. 2nd. The Manufactory of Stone. This town abounds in a species of Granite which with their Chisells, Drills, and Wedges, the Workmen shape as they please. They divide the most Massy Rocks, into Morsels of any length, breadth, or depth they choose, and hammer the sides into Smooth Surfaces, which make handsomer and more durable houses than the Portland Stone in England, or that in the Neighborhood of Paris. This Branch of business requires, no other encouragement than the natural growth of the Country and the Multiplication of Inhabitants and Houses. Unless we accept the occasional demands of Government, for the best materials for Fortifications. 3. In Leather. We have but one Tanner and Primer, and one Currier, who carry on the Business to no great extent. 4th. The Manufacture of Shoes, and Boots, in this and all the Neighbouring Towns has been and still is very considerable for Exportation as well as home Consumption. 5th. We have Smiths, and Housewrights, and Bricklayers, for the ordinary Purposes, of Building and Agriculture, who want no other Encouragement than the ordinary prosperity of the Country. 6. The fishery has been established in this town, and is not yet wholly neglected. 7th Salt might be made in large quantities, for no place has more, or better situations, for the Works than this. But this will depend wholly upon the National Impost upon Imported Salt. Accept Sir this / imperfect Sketch, which is the best that can at present be furnished by your most obedient / Servant

John Adams